Opinion issued October 28, 2004










In The
Court of Appeals
For The
First District of Texas
__________

NO. 01-04-00616-CV
_________

IN RE THERESE Y. CARDENAS, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM  OPINION
          Relator, Therese Y. Cardenas, filed a motion for emergency temporary relief
and a petition for writ of mandamus complaining of the trial court’s
 June 11, 2004
“Order of Enforcement.”  Relator has now filed a motion to dismiss her petition, on
the ground that it is moot because the trial court has signed a final decree of divorce
between relator and real party in interest, Orlando Saul Cardenas, and has vacated the
complained of portion of its June 11, 2004 order.
          Based on the information provided by relator, we grant relator’s motion,
vacate the temporary stay previously imposed, and dismiss relator’s petition as moot. 
See Tex. R. App. P. 42.3; Brawner v. Arellano, 758 S.W.2d 756 (Tex. 1988) (orig.
proceeding).
PER  CURIAMPanel consists of Justices Taft, Jennings, and Bland.